UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 25, 2007 THE COMMERCE GROUP, INC. (Exact name of registrant as specified in its charter) Massachusetts 001-13672 04-2599931 (State or other (Commission File (IRS Employer jurisdiction Number) Identification of incorporation) No.) 211 Main Street, Webster, Massachusetts01570 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (508) 943-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The Commerce Group, Inc. Form 8-K December 27, 2007 Section 5.Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers The Commerce Group, Inc. (the Company) is saddened to announce that one of its Directors, John W. Spillane, passed away on December 25, 2007. Mr. Spillane was a member of the Company’s Board of Directors since its inception in 1972. At the present time, no decision has been made regarding a replacement for Mr. Spillane. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE COMMERCE GROUP, INC. December 27, 2007 /s/ John M. Meciak John M. Meciak Controller and Assistant Treasurer
